Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            The application of Audrey Jennie Ehlert for System and Method For Conditional Remote Unlocking Of Identified Containers filed 7/18/21 has been examined. Claims 1-23 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 18-22 are rejected under 35 USC § 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per ser in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 U.S.C § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
	Regarding claims 18-22, the claims recites the limitation of the computer program product comprising at least one non-transitory computer readable medium, the examiner suggests amending the claims to recite the computer program product comprising a non-transitory computer readable medium.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6,10,15,18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poddar US Patent Application Publication 20180185245.

           Regarding claim 1, Poddar teaches a computer-implemented method of unlocking a container, the method comprising:
receiving, via one or more processors (request for medication is received by the computer of the medication provider, paragraph 04,023) a container identifier provided from a
container identification module associated with a locked container (container identifier is provided to the medication provider, paragraph 25, 27, 38);
determining, based at least in part on the container identifier, one or more access
criteria for the locked container (paragraph 025);
receiving, via one or more processors, a provider authorization signal generated
based at least in part on user input received via a provider user interface (container receive credential from the medication provide for unlocking the container, paragraph 038);

receiving, via the one or more processors, one or more biosensor signals
generated by one or more biosensors associated with a user (paragraph 022,039);
determining, via the one or more processors, whether one or more of the provider
authorization signal and the one or more biosensor signals satisfy the one or more access
criteria for the locked container and upon determining the one or more access criteria for the locked container are satisfied, generating a signal causing an unlocking mechanism to unlock the locked
container (paragraph 017,019,022).

          Regarding claim 10, Poddar teaches a system for unlocking a container, the system comprising: one or more memory storage areas; and one or more processors collectively configured to: receive a container identifier provided from a container identification module associated with a locked container (request for medication is received by the computer of the medication provider, the computer inherently include memory and processor, paragraph 04,023, 25,27,38); determine, based at least in part on the container identifier, one or more access criteria for the locked container (paragraph 025); receive a provider authorization signal generated based at least in part on user input received via a provider user interface (container receive credential from the medication provide for unlocking the container, paragraph 038); receive one or more biosensor signals generated by one or more biosensors associated with a user (paragraph 022,039); determine whether one or more of the provider authorization signal and the one or more biosensor signals satisfy the one or more access criteria for the locked container; and upon determining the one or more access criteria for the locked container are satisfied, generate a signal causing an unlocking mechanism to unlock the locked container (paragraph 017,019,022).

        Regarding claim 15, Poddar teaches the container include an electronic lock connected through near field communication (NFC) such as Bluetooth and NFC communication inherently include generation of an electromagnetic field of RF signal (paragraph 035).
            Regarding claim 18, Poddar teaches a computer program product for unlocking a container, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to:



determine based at least in part on the container identifier, one or more access criteria for the locked container (paragraph 025);

receive a provider authorization signal generated based at least in part on user input received via a provider user interface (container receive credential from the medication provide for unlocking the container, paragraph 038);

receive one or more biosensor signals generated by one or more biosensors associated with a user (paragraph 022,039);

determine whether one or more of the provider authorization signal and the one or more biosensor signals satisfy the one or more access criteria for the locked container and upon determining the one or more access criteria for the locked container are satisfied, generate a signal causing an unlocking mechanism to unlock the locked container (paragraph 017,019,022).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddar US Patent Application Publication 20180185245 in view of Alshammari US Patent Application Publication 20150327691.
          Regarding claim 2, 11, 19, Poddar is silent on teaching transmitting a signal from the one or more processors to a cradle comprising an unlocking mechanism, wherein the locked container is associated with the cradle; and causing the unlocking mechanism of the cradle to unlock the locked container. Alshammari in an analogous art teaches the locked container is associated with the cradle; and causing the unlocking mechanism of the cradle to unlock the locked container (the container is locked to MCD device which represents the cradle, and transmit the unlocking signal to the container, paragraph 067).

It would have been obvious to one of ordinary skill in the art to modify the system of Poddar as disclosed by Alshammari at the time of the invention because such modification allow the size and weight of the container to be reduce by shifting certain functionalities to the cradle and therefore provide an improvement. 
             Claim 3-5, 12-14, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddar US Patent Application Publication 20180185245 in view of Bitton et al. US Patent Application Publication 20200038600.
	Regarding claim 3-5,12-14,20-21, Poddar teaches the use of biometrics for authenticating a user (paragraph 055) but is silent on teaching at least one access criterion of the one or more access criteria comprises historical data of a first biosensor signal of the one or more biosensor signals satisfying one or more biosensor criteria. Bitton et al. in an analogous art teaches the use of historical data of a biosensor signal for authenticating a user (paragraph 046). Bitton et al. teaches the one or more biosensor signals are generated by one of a temperature sensor (paragraph 0102) and teaches the use of a first and second biosensor (paragraph 086).
. 

           Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddar US Patent Application Publication 20180185245 in view of Ratakar US Patent Application Publication 20100100237.
	Regarding claim 7,16, Poddar teaches the container include an electronic lock connected through near field communication (NFC) such as Bluetooth and NFC communication inherently include generation of an electromagnetic field(paragraph 035) but is silent on the container include a RFID reader. Ratakar in an analogous art teaches a container that include a RFID reader that is coupled to a lock and the lock is operable when the RFID reader read an authorized RFID tag (the reading of the RFID inherently include the generation of an electromagnetic field, paragraph 036).

	It would have been obvious to one of ordinary skill in the art to modify the system of Podder at the time of the invention as disclosed by Ratakar because such modification represents the substitution of one known locking means for another known locking means in order to achieve the outcome of securing the container.

           Claim 8-9, 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddar US Patent Application Publication 20180185245 in view of Lim et al. US Patent Application Publication 20150272825.


          Regarding claim 8, 17, 22, Poddar is silent on teaching receiving, via the one or more processors, historical access data associated with the user, wherein the historical access data indicates one or more 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Poddar as disclosed by Lim et al. because such modification provide an improvement over the system of Poddar by providing the means for tracking accesses to the container and the container status and thereby increasing the security of the container and increases the reliability of the medical supply system.  
           Regarding claim 9 Poddar is silent on teaching upon generating a signal causing an unlocking mechanism to unlock the locked container, determine whether one or more replenishment criteria are satisfied for one or more objects identified as associated with the container identifier, and upon determining that the one or more replenishment criteria are satisfied, initiate an order for a new container housing one or more replenishment objects. Lim et al. in an analogous art teaches upon generating a signal causing an unlocking mechanism to unlock the locked container, determine whether one or more replenishment criteria are satisfied for one or more objects identified as associated with the container identifier, and upon determining that the one or more replenishment criteria are satisfied, initiate an order for a new container housing one or more replenishment objects (paragraph 011-0114, 0127).

           It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Poddar as disclosed by Lim et al. because such modification provide an improvement over the system of Poddar by providing the means for tracking accesses to the container and the container .  

          





Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshammari US Patent Application Publication 20150327691 in view of Poddar US Patent Application Publication 20180185245 in view of 

            Regarding claim 23, Alshammari teaches a system for unlocking a container, the system comprising: a cradle (100) configured to accept a container thereon (paragraph 033), wherein the cradle comprises: a communication module configured to: receive container identification data from the container (identification information is scanned from the container, paragraph 058); receive biosensor signals from one or more biosensors (health monitoring, paragraph 030); communicate data with a management computing entity (paragraph 030). Alshammari is not explicit in teaching a processor configured to: 
determine access criteria for a container accepted on the cradle based at least in part on the container identification data and data received from the management computing entity; and based at least in part on the biosensor signals and data received from the management computing entity, generate an unlocking signal upon determining the access criteria are satisfied for the container; and an unlocking mechanism configured to, upon receipt of the unlocking signal from the processor, unlock the container accepted on a surface of the cradle. Poddar in an analogous art teaches receiving, via one or more processors (request 
receiving, via one or more processors, a provider authorization signal generated based at least in part on user input received via a provider user interface (container receive credential from the medication provide for unlocking the container, paragraph 038);
receiving, via the one or more processors, one or more biosensor signals
generated by one or more biosensors associated with a user (paragraph 022,039);
determining, via the one or more processors, whether one or more of the provider
authorization signal and the one or more biosensor signals satisfy the one or more access
criteria for the locked container and upon determining the one or more access criteria for the locked container are satisfied, generating a signal causing an unlocking mechanism to unlock the locked
container (paragraph 017,019,022).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Alshammari as disclosed by Poddar because such medication provide an improvement in the container security over the system of Alshammari by further controlling access to the container.
           Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshammari US Patent Application Publication 20150327691 in view of Poddar US Patent Application Publication 20180185245 in view of Lim et al. US Patent Application Publication 20150272825.


          Regarding claim 24, Alshammari in view of Poddar is silent on teaching the access criteria comprise a historical access criteria specifying a user accessed a separate container prior to gaining access to the container, and wherein historical access data is received from the management computing entity.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Alshammari in view of Poddar as disclosed by Lim et al. because such modification provide an improvement over the system of Alshammari by providing the means for tracking accesses to the container and the container status and thereby increasing the security of the container and increases the reliability of the medical supply system.  


Conclusion





24. The system of claim 23, wherein the access criteria comprise a historical access criteria specifying a user accessed a separate container prior to gaining access to the container, and wherein historical access data is received from the management computing entity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683